DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application. Applicant's submission filed on 10 January 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-11, 14 and 15 is the inclusion of the limitations of, as claimed in the combination:
wherein, after the first reading operation, the notification unit notifies the information which prompts feeding of the recording medium in a state where a leading edge of the recording medium and a trailing edge of the recording medium in the first reading operation in the conveyance direction are reversed, wherein the control unit executes a second reading operation for reading the test pattern on the recording medium fed according to the information notified by the notification unit.
The primary reason for the allowance of claims 12 and 13 is the inclusion of the method of, as claimed in the combination:

controlling, using the reading unit, a second reading operation for reading the test pattern recorded on the recording medium fed according to the information notified by the notification unit.
The primary reason for the allowance of claim 16 is the inclusion of the limitations of, as claimed in the combination:
wherein the determination unit performs processing for matching a direction of an image of the first reading result with a direction of an image of the second reading result, and determines the adjustment value based on a result of the processing.
The primary reason for the allowance of claim 17 is the inclusion of the method of, as claimed in the combination:
wherein in the determining, processing for matching a direction of an image of the first reading result with a direction of an image of the second reading result is performed, and the adjustment value is determined based on a result of the processing.
The discussion of the most pertinent prior art reference (Kumada) in the Notice of Allowance of 8 October 2021 remains relevant to the present claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896